DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the instant case, there are two claims numbered “9.” Consequently, the second of the two “claim 9” has been renumbered to claim 10, and current claim 10 is now claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No 7,780,663 granted to Yates et al (hereinafter “Yates”).
In reference to claims 1 and 4, Yates discloses an electrosurgical device and method, comprising: a pair of jaws; at least one electrode supported by one of the pair of jaws; and a sheet of expanded polytetrafluoroethylene [e.g. column 6: lines 1-18] positioned in covering relation to at least a portion of the at least one electrode [e.g. abstract].
In reference to claim 8, Yates discloses wherein the step of positioning a sheet of expanded polytetrafluoroethylene in covering relation to a portion of the at least one electrode comprises the step of forming an overmold over a portion of the sheet [e.g. column 6: lines 1-18].
In reference to claim 9, Yates discloses a method of operating an electrosurgical device, comprising the steps of: providing an electrosurgical device having a pair of jaws, at least one electrode supported by one of the pair of jaws, and a sheet of expanded polytetrafluoroethylene in covering relation to a portion of the at least one electrode; closing the electrosurgical device about a portion of tissue to be treated; and energizing the electrosurgical device to accomplish a surgical procedure without any shorting between the electrodes [e.g. column 3: lines 15-40].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yates. Yates discloses positioning a sheet of polytetrafluoroethylene but fails to specifically describe where it is adhered to an electrode using an adhesive. Yates, however, does discloses where the polytetrafluoroethylene “can be coated on” [e.g. column 6: lines 17-18]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Yates, since it is understood that Yates is capable of using an adhesive means. 
Claims 2-3, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of U.S. Patent Application Publication No 2011/0087337 granted to Forsell. Yates describes an electrosurgical device but fails to specifically disclose where the polytetrafluoroethylene sheet has a porosity of between thirty and ninety percent and the pores having an average diameter of between 0.2 and 1.0 micrometers. Forsell discloses an apparatus for controlling flow and describes where the polytetrafluoroethylene can be made with any desired porosity [e.g. 4159]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Yates, with the porosity features of Forsell, since such a modification would provide the predictable results of covering a wide range of porosity.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792